Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US 2018/022204, filed on 03/13/2018. 
Claims 1, 10, 12, 16, 18, 27, 74, 83, 91, 93-96, 98-101, 103, 147 and 148 are currently pending in this patent application.
The preliminary amendment filed on 11/12/2020, amending claims 1, 16, 27, 74, and 93, canceling claims 142 and 145, and adding new claims 147-148 is acknowledged. 

Election/Restriction
Applicant's election with traverse of Group I, Claims 1, 10, 12, 16, 18 and 27, drawn to a genetically modified microorganism capable of converting a C1 carbon source to a multicarbon product, the microorganism comprising at least one heterologous gene that encodes a protein including    pyruvate dehydrogenase (aceEF), citrate synthase (gltA), aconitate hydratase 1 (acnA), or isocitrate dehydrogenase (icdA); and a species isocitrate dehydrogenase (icdA) in the response filed on 11/12/2020 is acknowledged.  
The traversal is on the ground(s) that the present application is a national stage filing of an international application, restriction is permissible only if the claims lack unity of invention. 37 C.F.R. § 1.499. Unity of invention is found if the claims are drawn to “[a] product, a process specially adapted for the manufacture of the said product, and a use of the said product.” 37 C.F.R. § 1.475(b)(3). A process is specifically adapted to produce a product if it inherently results in that not disclose a microorganism comprising a heterologous gene encoding pyruvate dehydrogenase, citrate synthase, aconitate hydratase 1, or isocitrate dehydrogenase, as recited in the amended claims. Thus, contrary to the Office’s assertion, the claim groups all share a technical feature that does represent a contribution over the prior art. The Office has also requested the election of a species of the invention as defined by the heterologous gene. Applicants hereby elect the species of the invention relating to a genetically-modified microorganism comprising a heterologous gene encoding isocitrate dehydrogenase (icdA). Claims 1, 10, 12, 16, 18, 27, 74, 83, 91, 93-96, 98-101, 103, 147, and 148 are generic to this species. Keasling discloses use of an E. coli containing a pyruvate dehydrogenase. (Keasling at 33.) However, it is an endogenous pyruvate dehydrogenase and not encoded by a heterologous gene as recited in the present claims.
This is not found persuasive because Restriction/Election is not an examination for patentability of a patent application, but rather separating the multiple inventions present in a “Special Technical feature” of a claimed invention, which is shared among the groups, but NOT all the features (limitations) present in the claims, and if the “Special Technical feature” is novel, i.e. non-anticipatory or non-obvious to one of ordinary skilled in the art, the Examiner would combine all the groups for examination but if the “Special Technical feature” is not novel and obvious to one of ordinary skilled in the art, unity of invention breaks and only elected group would be examined. Claim 1 is drawn to genetically modified microorganism capable of converting a C1 carbon source to a multicarbon product, the microorganism comprising at least one heterologous gene that encodes a protein including    pyruvate dehydrogenase (aceEF), citrate synthase (gltA), aconitate hydratase 1 (acnA), or isocitrate dehydrogenase (icdA), i.e. claim 1 requires a genetically modified any microorganism comprising heterologous only one gene including pyruvate dehydrogenase (aceEF) is expressed.  The examiner clearly showed in the previous office Action, how the special technical feature is known to the prior art, such as- The inventions listed as Groups I - IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A genetically modified microorganism capable of converting a C1 carbon source to a multicarbon product, the microorganism comprising at least one heterologous gene that encodes a protein selected from one or more of the groups: (a) to (k) and method of use thereof (Group II-IV) , are each unrelated and patentably distinct product and method of use thereof. The only shared technical feature of these groups is that they all relate to a genetically modified microorganism capable of converting a C1 carbon source to a multicarbon product, the microorganism comprising at least one heterologous gene that encodes a eterologous fatty acyl-CoA reductase,  a heterologous thioesterase or a heterologous overexpression of aceEF gene encoding pyruvate dehydrogenase component of pyruvate and 2-oxoglutarate dehydrogenase complex (see, pg4, para 3, pg16, para 3, pg50, para 3, Fig. 10) derived from E. coli capable of converting C1 substrate into acetyl-CoA and finally to fatty acids, or   derivatives thereof in a recombinant host cell  including Z. mobilis, Ralstonia eutropha, Rhodospirillum rubrum  or S. cerevisiae (pg3, para 2, pg4, para 1 and Table 9). Thus, a genetically modified having methylotroph characteristics microorganism capable of converting a C1 carbon source to a multicarbon product, the microorganism comprising at least one heterologous gene that encodes a protein including pyruvate dehydrogenase and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - IV lack unity of invention. Furthermore, the search is not limited to only patent database but also includes large non-patent databases. Searching Groups I and IV and analyzing the vast search results from both patent and non-patent databases imposes a serious burden on the Examiner. Restriction is clearly permissible even among related inventions as defined in MPEP 808, and 35 U.S.C. 121 allows restriction of inventions, which are independent or distinct.  
The requirement is still deemed proper and is therefore made FINAL.

Claims 1, 10, 12, 16, 18, 27, 147 and 148 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US Provisional application 62/470,953, filed on 03/14/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2019 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.
Drawings
Drawings submitted on 09/09/2019 are accepted by the Examiner.

Claim Objections
Claim 27 is objected to in the recitation “selected from the genes encoding”, which should be changed to “selected from the group consisting of the genes encoding”. Appropriate correction is required.
Claim 18 is objected to in the recitation “1,4-BDO”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 147-148 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 147 and 148 are indefinite and vague in the recitation “4-hydrobutyrate dehydrogenase (4hbD)”, which is confusing because in the prior art there is no “4-hydrobutyrate dehydrogenase” but rather “4-hydroxybutyrate dehydrogenase (4hbD)”, and searching of 4hbD in the prior art brought only the arts with “4-hydroxybutyrate dehydrogenase  but not “4-hydrobutyrate dehydrogenase, and thus, it is not clear whether 4hbD stands for “4-hydrobutyrate dehydrogenase” or “4-hydroxybutyrate dehydrogenase”, rendering the metes and bounds of the term unclear. For the art rejection, the Examiner would consider this enzyme “4-hydroxybutyrate dehydrogenase (4hbD)”. Appropriate correction and clarification is required.

	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description

Claims are directed to a genetically modified microorganism capable of converting a C1 carbon source to a multicarbon product, the microorganism comprising at least one heterologous gene that encodes a protein including    pyruvate dehydrogenase (aceEF), citrate synthase (gltA), aconitate hydratase 1 (acnA), or isocitrate dehydrogenase (icdA).
		The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are drawn to any genetically modified microorganism capable of converting a C1 carbon source to any multicarbon product, the microorganism comprising at least one heterologous gene that encodes a protein including   any pyruvate dehydrogenase (aceEF) derived from any unknown sources having any structural feature, any citrate synthase (gltA) derived from any unknown sources having any structural feature, any aconitate hydratase 1 (acnA) derived from any unknown sources having any structural feature, or any isocitrate dehydrogenase (icdA) derived from any unknown sources having any structural feature.
As discussed in the written description guidelines the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species, which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
any genetically modified microorganism capable of converting a C1 carbon source to any multicarbon product, the microorganism comprising at least one heterologous gene that encodes a protein including   any pyruvate dehydrogenase (aceEF) derived from any unknown sources having any structural feature, any citrate synthase (gltA) derived from any unknown sources having any structural feature, any aconitate hydratase 1 (acnA) derived from any unknown sources having any structural feature, or any isocitrate dehydrogenase (icdA) derived from any unknown sources having any structural feature, whose structures are not fully described in the specification. No information, beyond the characterization of a few genetically modified microorganism comprising genes encoding pyruvate dehydrogenase (aceEF), citrate synthase (gltA), aconitate hydratase 1 (acnA), or isocitrate dehydrogenase (icdA) has been provided, which would indicate that applicants had possession of the claimed genus. 
Furthermore, the genus of genetically modified microorganism comprising genes and encoded polypeptides and functional homologs or variants required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides and encoding polynucleotides are adequately described by the disclosure of the structures of prior art, i.e., genes associated with the production of 1,4-butanediol (1,4-BDO), since one could use structural homology to isolate those polypeptides and the encoding polynucleotide recited in the claims. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions, in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity, although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (see, whole document). This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
As stated, no information, beyond the characterization of few genetically modified microorganism comprising genes encoding pyruvate dehydrogenase (aceEF), citrate synthase or isocitrate dehydrogenase (icdA)  has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of the structure with function of all the genetically modified microorganisms, comprising at least one heterologous gene that encodes a protein including   any pyruvate dehydrogenase (aceEF), any citrate synthase (gltA), any aconitate hydratase 1 (acnA), or any isocitrate dehydrogenase (icdA), within the scope of the claimed genus. The genus of genetically modified microorganism comprising gene encoding polypeptides claimed is a large variable genus including many pyruvate dehydrogenase (aceEF), citrate synthase (gltA), aconitate hydratase 1 (acnA), or isocitrate dehydrogenase (icdA) polypeptides with many mutants, variants and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated genetically modified microorganism comprising pyruvate dehydrogenase (aceEF), citrate synthase (gltA), aconitate hydratase 1 (acnA), or isocitrate dehydrogenase (icdA) polypeptides are encompassed within the scope of these claims. The specification teaches the structure of only few representative species of such microorganisms and genes encoding proteins. Moreover, the specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of encoding the polypeptide having ability of producing 1,4-BDO in said genetically modified microorganism. Given this lack of description of representative species encompassed by the genus of microorganisms and genes encoding polypeptides of the claim, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the claimed invention. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 10, 16, 18 and 147-148 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Keasling et al. (Production of fatty acids  and derivatives thereof. WO 2007/136762 A2, publication 11/29/2007, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a genetically modified microorganism capable of converting a C1 carbon source to a multicarbon product, the microorganism comprising at least one heterologous gene that encodes a protein including    pyruvate dehydrogenase (aceEF), citrate synthase (gltA), aconitate hydratase 1 (acnA), or isocitrate dehydrogenase (icdA).  
eterologous fatty acyl-CoA reductase from Acinetobacter baylyi,  and a heterologous thioesterase from E. coli, the key enzymes for genetically engineered methanotrophs, and a heterologous overexpression of aceEF gene encoding pyruvate dehydrogenase component of pyruvate and 2-oxoglutarate dehydrogenase complex as well as aldehyde dehydrogenase, and alcohol dehydrogenase, wherein said gene(s) are cloned in a plasmid expression vector for expression  (see, pg4, para 3, pg16, para 3, pg19, para 3, pg20, para 1, pg26, para 2-4, pg31, para 1, pg37, para2, pg50, para 3, Fig. 10, and claims 1-59), wherein said genes are either derived from E. coli or other microorganisms capable of converting C1 substrate into acetyl-CoA and finally to fatty acids, or   derivatives thereof, i.e. fatty alcohols including isobutanol, 2-methyl butanol and butanol, wherein the genetically engineered or recombinant methanotrophs host cell includes Pseudomonas putida, Z. mobilis, Ralstonia eutropha, Rhodospirillum rubrum  or S. cerevisiae (pg3, para 2, pg4, para 1 and Table 9). Claim 18 is included in this rejection because since, the genetically engineered methanotrophs host cell of Keasling et al. produces butanol or isobutanol, and 2-methyl butanol, said genetically engineered methanotrophs host cell of Keasling et al. inherently definitely would produce 1,4-BDO.
Because the recombinant microorganism expressing aldehyde dehydrogenase, aldehyde-alcohol dehydrogenase (adhE), and pyruvate dehydrogenase of the claimed invention and that of the reference is one and the same, Examiner takes the position that the genetically engineered methanotrophs host cell disclosed in the reference inherently produces 1,4-BDO as claimed in claim 18. Since the Office does not have the facilities for examining and comparing applicants' recombinant microorganism for producing 1,4-BDO with the genetically engineered In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Besides, according to MPEP 2112.01- when structure recited in the reference is substantially identical to that of the claims, claimed properties, or functions are presumed to be inherent.
2112.01 Composition, Product, and  Apparatus Claims [R-07.2015]
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

Therefore, Keasling et al. anticipate claims 1, 10, 16, 18 and 147-148 of the instant application as written.

Claims 1, 10, 16, 18, 27 and 147 and 148 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Fuji et al. 
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a genetically modified microorganism capable of converting a C1 carbon source to a multicarbon product, the microorganism comprising at least one heterologous gene that encodes a protein including    pyruvate dehydrogenase (aceEF), citrate synthase (gltA), aconitate hydratase 1 (acnA), or isocitrate dehydrogenase (icdA).  
Regarding claim 1, 10, 16, 18, 27 and 147 and 148, Fujii et al. teach an acetyl-CoA-producing microorganism, which is capable of efficiently synthesizing acetyl-CoA using carbon dioxide, and an L-amino acid L-glutamate substance production and method using the same are provided, wherein the acetyl-CoA-producing microorganism including an acetyl-CoA production cycle obtained by imparting (exogenously introduced) at least one type of enzymatic activity selected from the group consisting of malate thiokinase, malyl-CoA lyase, glyoxylate carboligase, 2-hydroxy-3-oxopropionate reductase, and hydroxypyruvate reductase, to a microorganism a genetically modified methanotrophs host cell Corynebacterium glutamicum (C. glutamicum) comprising a heterologous malate thiokinase (mtk) from Methylococcus capsulate, a methanotrophs, and a heterologous malyl-CoA lyase (mcl) from Methylobacterium extorquens, a methanotrophs, the key enzymes for genetically modified methanotrophs, and a heterologous overexpression of glutamate production ability by modifying said C. glutamicum such that expression of genes encoding an enzyme involved in the L-glutamate biosynthesis is increased and overexpressed, and the enzymes include glutamate dehydrogenase,  glutamate synthetase, glutamate synthase, isocitrate dehydrogenase, aconitate hydratase, citrate synthase, and pyruvate dehydrogenase as well as aldehyde dehydrogenase, and alcohol dehydrogenase wherein said gene(s) are cloned in a plasmid expression vector and a process for producing L-glutamic glutamate or L-glutamic acid  as well as succinate and 2,3-butanediol (2,3-BDO) (see, abstract, para 143-145, Table 15 and claims 1-59), wherein said genes are either derived from Methylococcus capsulate, Methylobacterium extorquens or other microorganisms capable of converting C1 substrate into acetyl-CoA and finally to L-glutamate, and succinate and 2,3-butanediol (2,3-BDO). Since, the recombinant C. glutamicum of Fuji et al. produces 2,3-BDO, said C. glutamicum of Fuji et al. inherently definitely would produce 1,4-BDO as claimed.
Because the recombinant microorganism expressing isocitrate dehydrogenase, aconitate hydratase, citrate synthase, and pyruvate dehydrogenase of the claimed invention and that of the reference is one and the same, Examiner takes the position that the recombinant microorganism disclosed in the reference inherently produces 1,4-BDO as claimed in claim 18. Since the Office does not have the facilities for examining and comparing applicants' recombinant microorganism for producing 1,4-BDO with the recombinant microorganism or producing 1,4-BDO of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (i.e. 1,4-BDO) and the product of the prior art (i.e. 1,4-BDO). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Besides, according to MPEP 2112.01- when structure recited in the reference is substantially identical to that of the claims, claimed properties, or functions are presumed to be inherent.
2112.01 Composition, Product, and  Apparatus Claims [R-07.2015]
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

Therefore, Fujii et al. anticipate claims 1, 10, 16, 18, 27 and 147 and 148 of the instant application as written.

Claims 1, 10, 12, 16, 18, 27 and 147 and 148 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Silverman et al. (Compositions and methods for biological production of fatty acid derivatives. WO 2014/074846 A1, publication 05/15/2014, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a genetically modified microorganism capable of converting a C1 carbon source to a multicarbon product, the microorganism comprising at least one heterologous gene that encodes a protein including    pyruvate dehydrogenase (aceEF), citrate synthase (gltA), aconitate hydratase 1 (acnA), or isocitrate dehydrogenase (icdA).  
Regarding claims 1, 10, 12, 16, 18, 27 and 147 and 148, Silverman et al. teach a non-natural methanotrophs for producing  fatty acid, short chain alcohol or fatty alcohol  comprising overexpressing heterologous atoB gene encoding acetyl-CoA  acetyltransferase, beta-aldehyde dehydrogenase and aldehyde-alcohol dehydrogenase (adhE),  and a process for producing short-chain alcohol including butanol, isobutanol, and 2-methyl butanol, wherein said  methanotrophs overexpressing heterologous genes encoding enzymes including acyl-CoA synthetase, acetyl-CoA carboxylase, acyl carrier protein and pyruvate dehydrogenase, inherently encoded by an aceEF gene, wherein the recombinant methanotrophs  further comprising an expression vector or plasmid comprising said gene(s) and a process for producing fatty alcohol or short chain fatty alcohol, wherein the methanotrophs overexpressing  a recombinant nucleic acid molecule encoding a fatty acid converting enzyme, wherein the methanotrophs is capable of converting a C1 substrate into a fatty aldehyde, fatty alcohol, fatty ester wax, a hydroxy fatty acid, dicarboxylic acid, or a combination thereof, wherein the fatty acid converting enzyme is a fatty acyl-CoA reductase capable of forming a fatty alcohol, wherein the fatty acid converting enzyme is a fatty acyl-CoA reductase capable of forming a fatty aldehyde, wherein the fatty acid converting enzyme is a carboxylic acid reductase, wherein the non-natural methanotrophs further comprising heterologous a recombinant nucleic acid molecule encoding a thioesterase, wherein the non-natural methanotrophs further comprising heterologous a recombinant nucleic acid molecule encoding a P450 enzyme or monoxygenase enzyme to produce co-hydroxy fatty acid, wherein endogenous alcohol dehydrogenase activity is increased or elevated as compared to unaltered endogenous alcohol dehydrogenase activity, wherein the methanotrophs produces fatty alcohol including a non-branch chain fatty alcohol including butanol  or branched chain fatty alcohol including isobutanol, and 2-methyl butanol (pg26, para 2, pg31, para 1), wherein the non-natural methanotrophs include Methylococcus or Methylococcus capsulatus (pg31, para 2-4, pg32, para 3, pg39, para2) . Claim 18 is included in this rejection because since, the recombinant 
Because the recombinant microorganism expressing aldehyde dehydrogenase, aldehyde-alcohol dehydrogenase (adhE), and pyruvate dehydrogenase of the claimed invention and that of the reference is one and the same, Examiner takes the position that the recombinant microorganism disclosed in the reference inherently produces 1,4-BDO as claimed in claim 18. Since the Office does not have the facilities for examining and comparing applicants' recombinant microorganism for producing 1,4-BDO with the recombinant microorganism or producing 1,4-BDO of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (i.e. 1,4-BDO) and the product of the prior art (i.e. 1,4-BDO). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Besides, according to MPEP 2112.01- when structure recited in the reference is substantially identical to that of the claims, claimed properties, or functions are presumed to be inherent.
2112.01 Composition, Product, and  Apparatus Claims [R-07.2015]
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely 

Therefore, Silverman et al. anticipate claims 1, 10, 12, 16, 18, 27 and 147 and 148 of the instant application as written.

Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1, 10, 12, 16, 18, 27, 147 and 148 are rejected under 35 U.S.C. 103 before the effective filing date as being unpatentable over Keasling et al. (Production of fatty acids and derivatives thereof. WO 2007/136762 A2, publication 11/29/2007, see IDS) as applied to claims 1, 10, 16, 18 and 147-148 above, and further in view of Fujii et al. (Microorganism having carbon dioxide fixation cycle introduced thereinto. WO 2013/018734 A1 (Japanese), publication 02/07/2013, see IDS, which is also published as US 2014/0363847 A1 that will be used to identify claim limitations) as applied to claims 1, 10, 16, 18, 27 and 147 and 148 above, and 
The relevant teachings of Keasling et al. as applied to claims 1, 10, 16, 18 and 147-148 are set forth in the 102(a) (1/2) rejection above and Keasling et al. do not teach explicitly the methanotrophs microorganism is Methylococcus (for claim 12), and the multicarbon product is 1,4-BDO (for claim 18); Fujii et al. as applied to claims 1, 10, 16, 18, 27 and 147 and 148 are set forth in the 102(a) (1/2) rejection above, and Fuji et al. do not teach explicitly the methanotrophs microorganism is Methylococcus (for claim 12) and the multicarbon product is 1,4-BDO (for claim 18); and Silverman et al. as applied to claims 1, 10, 12, 16, 18, 27 and 147 and 148 are set forth in the 102(a) (1/2) rejection above and Silverman et al. do not teach the multicarbon product is 1,4-BDO (for claim 18).
However, Kalyuzhnaya et al. teach a metabolic engineering in methanotrophic bacteria including Methylococcus capsulatus, and major route for producing acetyl-CoA for down-stream multicarbon product formation including 1,4-butanediol (1,4-BDO) through utilizing pyruvate dehydrogenase enzyme, and a process for producing 1,4-BDO by methanotrophic bacteria including Methylococcus capsulatus (see, Abstract, pg148, Col2, para 2, Fig. 1-2, 3 and 4, and Table 1).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Keasling et al. Fujii et al. Silverman et al. and Kalyuzhnaya et al. to use genetically modified or engineered Methylococcus host cell as taught by Silverman et al. and Kalyuzhnaya et al. and a process for producing multicarbon 
	One of ordinary skilled in the would have been motivated to produce 1,4-butanediol (1,4-BDO),  which is a raw material for producing plastic, elastic fiber and films, which is commercially, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because Keasling et al. and Fujii et al. and Silverman et al. could successfully generate genetically modified or engineered methanotrophs microorganism for producing butanol, isobutanol or 2,3-butanediol, and producing 1,4-butanediol (1,4-BDO) is expected from acetyl-CoA and obvious to a skilled artisan, and Kalyuzhnaya et al. indeed teach a process for producing 1,4-butanediol (1,4-BDO) by using methanotrophs microorganism Methylococcus. 
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Conclusion
Status of the claims:
Claims 1, 10, 12, 16, 18, 27, 147 and 148 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9:00-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656